Exhibit 10.47

EIGHTH AMENDMENT TO LEASE AGREEMENT

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Eighth Amendment”) is made and
entered into this 13th day of March, 2006, by and between WINDSOR AT GWINNETT
PARK 4350, L.L.C., a Delaware limited liability company (“Landlord”), and NOVT
CORPORATION, formerly NOVOSTE CORPORATION, a Florida corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Weeks Master Partnership, Ltd. (“Weeks Master”) and Tenant entered into
that certain Lease Agreement dated July 9, 1992 (the “Original Lease”); and

WHEREAS, Weeks Master heretofore assigned all of its interest under the Original
Lease to Weeks Realty, L.P. (“Weeks”); and

WHEREAS, Weeks and Tenant entered into that certain First Amendment to Lease
Agreement dated May 19, 1995 (the “First Amendment”), as amended by that certain
Second Amendment to Lease Agreement dated March 4, 1998 (the “Second
Amendment”), as amended by that certain Third Amendment to Lease Agreement dated
October 23, 1998 (the “Third Amendment”; the Original Lease, the First
Amendment, the Second Amendment and the Third Amendment being hereinafter
referred to, collectively, as the “First Amended Lease”); and

WHEREAS, Duke Realty Limited Partnership (“Duke”) is the successor by merger to
Weeks; and

WHEREAS, Duke and Tenant entered into that certain Fourth Amendment to Lease
Agreement dated December 28, 1999 (the “Fourth Amendment”), as amended by that
certain Fifth Amendment to Lease Agreement dated February 1, 2001 (the “Fifth
Amendment”), as amended by that certain Sixth Amendment to Lease Agreement dated
October 17, 2002 (the “Sixth Amendment”), as amended by that certain Seventh
Amendment to Lease Agreement dated September 30, 2005 (the “Seventh Amendment”),
the First Amended Lease, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment and the Seventh Amendment being hereinafter referred to, collectively,
as the “Lease”); and

WHEREAS, Landlord is the successor by assignment to Duke; and

WHEREAS, pursuant to the Lease, Tenant currently leases from Landlord
approximately 44,592 square feet of space located within Suites A and C of that
certain building (the “Building”) located at 4350 International Boulevard,
Norcross, Georgia, within Gwinnett Park (the “Leased Premises”); and

WHEREAS, Landlord and Tenant desire to extend the Term of the Lease, which,
without such extension, will expire by its terms on March 31, 2006, and to
modify and amend certain other terms and provisions of the Lease, and to ratify
the Lease as so amended, all in accordance with the terms and conditions set
forth herein.

NOW, THEREFORE, for and in consideration of the premises and of Ten and No/100
Dollars ($10.00) and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

1. Defined Terms. All terms used herein but not otherwise defined herein shall
have the meanings set forth and/or defined in the Lease, unless specifically
indicated herein to the contrary.

2. Term. The Term of the Lease is hereby extended through and including June 30,
2006 (the “Extended Term”).

3. Leased Premises. Landlord and Tenant hereby acknowledge and confirm that the
Leased Premises are located at 4350 International Boulevard, Norcross, Georgia,
within Gwinnett Park, and contain 44,592 rentable square feet.

4. Permitted Occupancy of Best Vascular, Inc. of the Leased Premises. Landlord
acknowledges that Tenant has or will shortly after the execution of this Eighth
Amendment to Lease Agreement consummate certain



--------------------------------------------------------------------------------

transactions whereby Best Vascular, Inc., a Delaware corporation, will acquire
substantially all of the assets of Tenant’s VBT business located within and on
the Leased Premises. Notwithstanding anything to the contrary in paragraph 20.01
of the Lease, Landlord hereby consents to the occupancy of Best Vascular, Inc.
of the Leased Premises during the Extended Term, provided that Best Vascular,
Inc. agrees to abide by the terms and conditions of the Lease with respect to
the use of the Leased Premises.

5. Monthly Rent. Landlord and Tenant agree that during the Extended Term
commencing as of April 1, 2006, Tenant shall pay to Landlord, in accordance with
all of the terms and conditions set forth in the Lease, Monthly Rent as follows:

 

Months

   Total Rent     Monthly Rent  

1 – 3*

   $ 78,186.27 *   $ 26,062.09 *

--------------------------------------------------------------------------------

* The Monthly Rent is an amount equal to Twenty Six Thousand Sixty-Two and
09/100 Dollars ($26,062.09), which includes Two Thousand Four Hundred Eight and
26/100 Dollars ($2,408.26) in reimburseables. Upon execution of this Eighth
Amendment, Tenant shall pay to Landlord in full Ninety Five Thousand Nine
Hundred Twenty-Six and 64/100 Dollars ($95,926.64) (an amount equal to Total
Rent plus “Increased Monthly Rent”, which is defined as one-half (1/2) of
Monthly Rent less reimburseables, times one and one-half (1 1/2) months’ (i.e.
$78,186.27 + .5 x $23,653.83 x 1.5 = $95,926.64)). In the event Tenant has not
executed either a Letter of Intent to enter a lease or an amendment to a lease
for the Leased Premises for a term of not less than thirty-six (36) months (the
“New Lease Term”) with a commencement date of July 1, 2006 (“New Lease”) on or
before May 15, 2006, then either Landlord or Tenant may terminate the Lease upon
forty-five (45) days’ prior written notice (the “Termination Notice”) to the
other party. In the event Tenant or Best Vascular, Inc., as the case may be,
enters into a New Lease before May 15, 2006, any and all Increased Monthly Rent
paid to Landlord shall be credited towards the Tenant’s rental payments or Best
Vascular, Inc.’s rental payments, as the case may be, due in the New Lease Term.

In the event Tenant or Best Vascular, Inc., as the case may be, has not entered
into a New Lease Term or provided the required Termination Notice to Landlord by
the end of the Extended Term, Tenant or Best Vascular, Inc., as the case may be,
shall have the option to continue to occupy the Leased Premises on a
month-to-month term subject to the provisions of the Lease, provided Tenant or
Best Vascular, Inc., as the case may be, shall pay Landlord, in addition to any
other rent or other sums then due Landlord, on the first (1st) day of each month
thereafter, a Monthly Rent of Thirty Seven Thousand Eight Hundred Eighty-Nine
and 01/100 Dollars ($37,889.01) which includes Two Thousand Four Hundred Eight
and 26/100 Dollars ($2,408.26) in reimburseables. Notwithstanding anything to
the contrary in the Lease and for the avoidance of doubt, Best Vascular, Inc.
shall be a permitted third party beneficiary with respect to this paragraph 5.

6. Rent Payments. The Lease is hereby modified to reflect that Landlord’s rental
payment address is as follows:

Windsor at Gwinnett Park

  c/o Windsor Property Management Commercial Lockbox

PO Box 403216

Atlanta, Georgia 30384-3216

7. As Is. Landlord and Tenant hereby agree that Landlord shall deliver and
Tenant shall accept the Leased Premises on an “AS IS” basis, and any and all
improvements to be made to the Leased Premises shall be at Tenant’s sole cost
and expense.

8. Non-Waiver. Except as expressly provided for herein, Landlord and Tenant each
hereby agree that nothing contained in this Eighth Amendment shall be deemed or
construed to waive or to modify the terms or conditions of the Lease, all of
which are hereby restated in their entirety.

9. Successors and Assigns. The terms and provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant, and upon the heirs, executors,
representatives, administrators, successors and assigns of Landlord and Tenant.



--------------------------------------------------------------------------------

10. Governing Law. This Eighth Amendment shall be governed by and construed in
accordance with Georgia law and venue for any action or legal proceeding
hereunder shall be permitted solely in Gwinnett County, Georgia.

11. Affirmation. Tenant and Landlord hereby affirm that the Lease has not been
modified or amended (except as provided in this Eighth Amendment) and that all
of Landlord’s and Tenant’s obligations accrued to date have been performed.
Tenant and Landlord hereby ratify the provisions of the Lease, as modified
hereby, on behalf of each of them and their successors and assigns.

12. Full Force and Effect. Except as expressly amended and modified hereby, the
Lease shall otherwise remain in full force and effect, the parties hereto hereby
ratifying and confirming the same. This Eighth Amendment, together with the
Lease, is the complete understanding between the parties and supersedes all
other prior agreements and representations concerning its subject matter. To the
extent of any inconsistency between the Lease and this Eighth Amendment, the
terms of this Eighth Amendment shall control.

{Signature page follows}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Eighth Amendment to be executed under seal as of the day and year first written
above.

 

TENANT: NOVT CORPORATION, a Florida corporation By:  

/s/ Alfred J. Novak

Name:   Alfred J. Novak Title:   President and CEO Attest:  

/s/ Daniel G. Hall

Name:   Daniel G. Hall Title:   VP, Secretary and General Counsel

 

LANDLORD:

WINDSOR AT GWINNETT PARK 4350, L.L.C.,

a Delaware limited liability company

By:   200 State Street Investors Limited Partnership, a Massachusetts limited
partnership, its sole managing member By:   200 State Street Investors
Corporation, a Delaware corporation, its general partner By:  

/s/ Robert T. Karp

  Robert T. Karp   President Attest:  

/s/ Richard G. Sullivan

Name:   Richard G. Sullivan Title:   Assistant Vice President